DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s   communication filed on 11/1/2019
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2019 considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13   are rejected under 35 U.S.C. 103 as being patentable over Zhong et al (US 2015/0144875) in combination with Bohr et al (2009/00990932) from IDS.
With respect to claim 1, Zhong et al teach  a  tunnel junction ultraviolet (UV) light emitting diode (LED), comprising: a mesa structure””221,222” comprising at least one of: an n-doped bottom contact region”211”, a p-doped region”213”, and a tunnel junction”220” arranged in contact with the p-
Zhong et al do not teach tunnel junction LED, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, and wherein the mesa structure is configured such that an emitted photon travels less than 10 microns before reaching an inclined sidewall of the mesa structure.
Bohr et al teach tunnel junction LED, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, and wherein the mesa structure is configured such that an emitted photon travels less than 10 microns before reaching an inclined sidewall of the mesa structure(see fig. 2 and related description). It would have been obvious to modify the invention of Zhong et al by to configure the mesa structure, where mesa structure including n-type layer active layer, p-type layer along with tunnel junction layer to increase the to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, and wherein the mesa structure is configured such that an emitted photon travels less than 10 microns before reaching an inclined sidewall of the mesa structure as shown in fig.2)
With respect to claim 2,Zhong et al teach  the tunnel junction UV LED, wherein the mesa structure has an elongated shape (see fig. 6,7, 8).
With respect to claim 3, Zhang et al do not  teach  the tunnel junction UV LED, wherein an aspect ratio of the mesa structure is greater than 5. However choosing particular aspect ratio of mesa structure for UV tunnel junction LED would have been well within the scope one of ordinary skill in the art as matter design choice. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
With respect to claim 4, Zhang et al teach the tunnel junction UV LED, wherein the mesa structure comprises at least two inclined sidewalls (see fig.6, 7, 8).
With respect to claim 5, Zhang et al teach the tunnel junction UV LED, wherein the elongated shape of the mesa structure forms a straight pattern (fig.6, 7, 8)
With respect to claim 8, Zhang et al teach the tunnel junction UV LED, wherein the mesa structure has a truncated pyramid shape or a truncated cone shape (see fig.6).
With respect to claim 11, Zhong et al teach the tunnel junction UV LED, wherein the mesa structure further comprises an active region”212” configured to emit UV light, the active region “212”being arranged between the p-doped region”213” and the n-doped bottom contact region”211”.
With respect to claim 12, Zhong et al do not teach he tunnel junction UV LED, wherein the inclined sidewall of the mesa structure is formed in at least a portion of the active region. Bohr et al teach forming mesa including active layer along with tunnel junction. It would have been obvious to modify the invention of Zhong et al to form mesa all the way form LED structure along with tunnel junction to form efficient device as shown in Bohr et al.

With respect to claim 13, Zhong et al teach the tunnel junction UV LED, wherein the tunnel junction “220” made of layers “221,222” is arranged above the p-doped region”213”.

Claims 1-5, 8, 11-16   are rejected under 35 U.S.C. 103 as being patentable over Bohr et al (2009/00990932) from IDS.

With respect to claim 2, Bohr et al teach the tunnel junction UV LED, wherein the mesa structure has an elongated shape (fig.2)
With respect to claim 3, Bohr et al teach  the tunnel junction UV LED, wherein an aspect ratio of the mesa structure is greater than 5. However choosing particular aspect ratio of mesa structure for UV tunnel junction LED would have been well within the scope one of ordinary skill in the art as matter design choice. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.(MPEP 2144.04,IV,A
With respect to claim 4, Zhang et al teach the tunnel junction UV LED, wherein the mesa structure comprises at least two inclined sidewalls (fig.2)
With respect to claim 5, Bohr et al et al  teach the tunnel junction UV LED, wherein the elongated shape of the mesa structure forms a straight pattern (fig.2)

With respect to claim 11, Bohr et al  teach the tunnel junction UV LED, wherein the mesa structure further comprises an active region configured to emit UV light, the active region being arranged between the p-doped region and the n-doped bottom contact region. (fig.2)
With respect to claim 12, Bohr et al  teach he tunnel junction UV LED, wherein the inclined sidewall of the mesa structure is formed in at least a portion of the active region. Bohr et al teach forming mesa including active layer along with tunnel junction. (fig.2)
With respect to claim 13, Bohr et al teach the tunnel junction UVLED where the tunnel junction is arranged above the p-doped region.(see fig.2)
With respect to claim 14, Bohr et al teach the tunnel junction UV LED, wherein the tunnel junction  made of layers is arranged above the p-doped region”228”, wherein the tunnel junction is arranged between the n-doped top contact region “236” and the p-doped region”228”.(fig.2).
With respect to claim 15 Bohr et al teach the tunnel junction UV LED, wherein at least one of the n-doped top contact region”236”  or the n-doped bottom contact region “216”comprises a roughened surface.(fig.8)
With respect to claim 16, Bohr et al teach the tunnel junction UV LED, wherein the inclined sidewall is formed in at least a portion of the p-doped region”228”. (fig.2)
Claims 17-22, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         
.